Citation Nr: 1532239	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-22 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 3, 2011, and in excess of 70 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to November 3, 2011.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the record shows that the Veteran submitted a claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, entitlement to service connection for hypertension, to include as secondary to service-connected PTSD and entitlement to service connection for a heart condition, to include as secondary to service-connected PTSD in June 2013.  To date, the RO has not addressed these claims and it is referred for appropriate action.  

Additionally, in a June 2013 rating decision, the RO granted the Veteran's claim for entitlement to TDIU, and assigned an effective date of November 3, 2011.  However, as TDIU is considered part and parcel to the Veteran's appeal of his initial rating claim on appeal, this was only a partial grant of the benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU prior to November 3, 2011, remains pending on appeal.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In a June 2013 correspondence, the Veteran's representative indicated that Social Security Administration (SSA) records are available.  The nature of the records, including whether disability benefits have been awarded, is unspecified.  The Board cannot conclude that there are any relevant, outstanding records in the custody of SSA.  However, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  VA is obligated to obtain records of the SSA if there is a reasonable possibility that the records could help substantiate a claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  A review of the record shows that no request has been made for these records.  As they may contain information relevant to the Veteran's claim on appeal, a request should be made on remand.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available and the Veteran and his representative should be notified if VA determines that the records do not exist or that further efforts to obtain them would be futile.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 






Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


